In my judgment, complainant's allegations as to the injury he will suffer as a taxpayer by the consummation of the proposed official action of the defendants do not meet the test prescribed by this court in either Rickman v. Whitehurst,73 Fla. 152; 74 So. R. 205; or in Anderson v. Fuller, 51 Fla. 380; 41 So. R. 684, so as to entitle complainant by the method attempted in his bill to protect as a taxpayer, the integrity of 1929 revenues of the Road Department against the letting of contracts involving disbursements from those funds, even though such contracts be illegal or unauthorized. I therefore concur in the order granting a supersedeas.
BROWN, J., concurs. *Page 37 
BUFORD, J. — A statement of this case prepared by Mr. Justice Terrell precedes the opinion prepared by Mr. Justice Whitfield.
I concur in the views expressed in the opinion of Mr. Justice Whitfield.
In the case of Rickman v. Whitehurst, 73 Fla. 152, 74 So. R. 205, the Court, speaking through Mr. Justice Ellis, say:
    A citizen and taxpayer of a county may maintain a bill in chancery against public officials of the county to restrain the unlawful expenditure of public funds, upon a showing made in such bill of peculiar injury to him which may result from such unlawful expenditure of such funds.
    To entitle anyone to relief against real or imaginary evils or injuries which are supposed to flow from unauthorized acts of public officials, he must bring his case under some acknowledged head of equity jurisdiction and show what special injury he will sustain from such unauthorized acts distinct from that suffered by every other inhabitant.
It appears to me that the principles above enunciated must be applied to the case at bar and when so applied to the bill of complaint the conclusion follows that the complainant in this case has not alleged such a state of facts as to show that he is entitled to maintain this suit as a citizen and taxpayer and, therefore, the petition for supersedeas should be granted.